DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-25-2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 30-31, 33, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Alsip et al., USPGPub. No. 2013/0003208, in view of Anderson et al., USPat. No. 5952084, and further in view of Alvarez, USPGPub. No. 2009/0130349.
Regarding claims 21, 26-27, 38 and 42, Alsip teaches a glass window with a patterned UV-reflecting layer for preventing bird collisions with the exterior of building windows comprising a plurality of separate UV-reflecting elements that are spaced apart from neighboring elements (Abstract, Fig. 1-6, and ¶ [0016]). 
The teachings of Alsip differ from the present invention in that Alsip does not teach any specific material or thickness for the UV-reflecting layer. Alvarez, however, teaches that UV-reflecting coatings for deterring bird strikes on windows may be made from titanium dioxide (¶ [0015], [0019]) and having 
The teachings of Alsip differ from the present invention in that Alsip does not teach the presence of an anti-reflection layer on the glass of his invention. It is, however, well-known to apply anti-reflection coatings to glass windows. See, for example, Anderson’s col. 1 ln. 22-38 and col. 5 ln. 59-65, which teaches the application of anti-reflection coatings to glass substrates so as to improve visibility through the glass. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an anti-reflection coating to the window of Alsip, as doing so would improve visibility through the window. It would also have been obvious to one of ordinary skill in the art at the time the invention was made that the anti-reflection coating of Anderson could be applied onto whichever side of the glass one whished to reduce the glare and improve visibility on, or to both sides, and that the UV-reflective coating could similarly be applied to whichever side one wished to protect from bird strikes, or to both sides. One of ordinary skill in the art would further have understood that the anti-reflection coating would necessarily have to be placed between the glass substrate and the UV-reflecting coating if the anti-reflection coating were to be placed on the same side of the glass substrate as the UV-reflecting coating (i.e., adjacent to the glass substrate), as placing the anti-reflection coating on top of the UV-reflecting coating would render the UV-reflecting coating nonfunctional, but that the UV-reflecting layer and anti-reflecting layer could otherwise be arranged in any order. One of ordinary skill in the art would have further understood that this arrangement would result in the UV-reflecting coating being directly on top of the anti-reflection coating, as no other intervening layers are taught to be present.
The teachings of Alsip also differ from the present invention in that Alsip does not teach that the UV reflectance coating covers at least 25% of the substrate surface. It would, however, have been 
With particular respect to claim 27, the designation of one surface of the substrate as the “exterior facing surface” appears to be arbitrary, as the claim is directed to the substrate per se, rather than a substrate in a structure with an exterior and interior side, and as such cannot distinguish the claimed invention. Nevertheless, Alsip teaches applying the UV-reflecting elements to the exterior surface of the glass (¶ [0014]-[0015]).

Regarding claims 22-24, Alsip teaches the claimed patterns (Fig. 1-6).

Regarding claim 25, Alsip teaches that the stripes in the pattern of his invention may have a separation of 2.5-4.5 inches (6.35 - 11.43 cm). The teachings of Alsip differ from the present invention in that Alsip does not teach a width of 2.5 cm for the stripes in the pattern of his invention. It would, however, have been obvious to one of ordinary skill in the art at the time the invention was made to make the stripes have whatever width was necessary to achieve the desired level of protection against bird strikes, including a width of 2.5 cm. Additionally, the claimed stripe width appears to be an arbitrary 

Regarding claims 30, 31, and 33, although Alsip does not specifically address application of the product of his invention to multi-paned windows, such windows are well-known in the art (see, for example, Anderson’s col. 5 ln. 55-58), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the UV-reflective product of Alsip to the multi-paned insulating windows with intermediate gas layers of Anderson, as doing so would help protect the windows from bird strikes. As discussed above, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the UV-reflecting layer and anti-reflecting layer could otherwise be arranged in any order on the window panes depending on which sides one wished to protect from bird strikes and which sides one wished to improve visibility on, so long as the UV-reflective layer was not obscured.

Regarding claim 35, Anderson teaches that the anti-reflection coating of his invention comprises tin oxide and silicon oxide (col. 3 ln. 28-32 and Examples 1-10). 

Claims 36, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Alsip et al. in view of Anderson et al. and Alvarez, as applied above, and further in view of Nelson, US Pat. No. 6165598.
Regarding claim 36, the teachings of Alsip and Anderson differ from the present invention in that neither teaches the claimed antireflection coating structure. Nelson, however, teaches the claimed structure for use in anti-reflection coatings (Fig. 1 and col. 3, ln. 66 – col. 5, ln. 46). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the layer structure 

Regarding claim 37, as discussed above, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the UV-reflecting coating would need to be positioned above the anti-reflection coating, as the product would be nonfunctional if the UV-reflecting coating were obscured by the anti-reflection coating.

Regarding claim 39, Nelson teaches the use of chemical vapor deposition for depositing metal oxide layers in such non-reflective layers (col. 4, ln. 23-29).

Response to Arguments
Applicant's arguments filed 12-16-2020 have been fully considered but they are not persuasive. Regarding the teachings of Alsip, Anderson, and Alvarez, Applicant has argues that the claimed inclusion of an anti-reflectance layer underneath the UV-enhanced pattern layer is more effective at reducing bird strikes while minimizing intrusiveness to humans. This argument is unpersuasive because, as discussed in previous office actions, it is old and well-known to apply an anti-reflection coating to windows in order to improve visibility through the window, and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues that Alvarez teaches a UV-reflecting layer that coats the entire substrate (i.e., is not patterned). This argument is unpersuasive because in the present rejections Alvarez is merely relied upon for the specific materials and thicknesses of the UV-reflecting layer, and is 
Applicant further argues that the prior art does not teach that the UV-reflecting coating may be applied directly to the anti-reflective coating. This argument is unpersuasive because the prior art does not teach any apparent additional layers that would be expected to be present between the UV-reflecting layer and the anti-reflecting layer, and as such it appears that the most natural course of action for one of ordinary skill in the art would be to apply one layer directly to the other without adding additional intermediate layers that are not suggest by the prior art of record. 
Applicant further argues that Alsip teaches that the coating is to be as unobtrusive as possible, that reducing reflection from the glass would increase contrast with the UV-reflective markings, that there is no reason to add an anti-reflective coating when the glass of Alsip is already taught to be “very high,” and that one would not increase the coverage of the UV-reflecting areas of Alsip above 15%. These arguments are unpersuasive because they were presented to the Patent Trial and Appeal Board in Applicant’s brief filed 10-17-2017 and was found to be deficient by the Board (see Board decision of 2-28-2019), and the Examiner cannot find an argument persuasive when it has been determined to be unpersuasive by the Board.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/IAN A RUMMEL/               Primary Examiner, Art Unit 1785